DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 30 November 2022 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2022, as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PG Pub. 2019/0086794), in view of Fujita et al. (US PG Pub. 2011/0174177).
Regarding Claim 1:  Yu disclose an apparatus for manufacturing a nano-imprint lithography stamp from a master template stamp (Abstract), comprising: a stamp chuck configured to selectively secure a stamp backing material thereto (clamp 131, Figures 11A-E and 12A-B [0091]-[0094]); a master chuck (stage 110, Figures 11A-E and 12A-B [0091]-[0094])) configured to support a master template stamp (stamp (20), Figures 11A-E and 12A-B [0091]-[0094]), the master template stamp including a master pattern thereon (nano-sized pattern ([0046]), the master chuck configured to support the master template stamp in facing relationship to the stamp backing material when selectively secured to the stamp chuck (Figures 11A-E and 12A-B [0091]-[0094])); wherein the master template stamp includes an electromagnetic energy curable material on and in the master pattern (UV curable resin ([0097])); Yu et al. fail to disclose the that the stamp chuck is configured and arranged to position a portion of the backing material thereon spaced therefrom and in contact with the electromagnetic energy curable material, and the stamp chuck is further configured to position the portion of the backing material in contact with the energy curable material, after it is cured, in contact with the stamp chuck.  However, in a similar technological area, Fujita et al. disclose a flexible substrate chuck (sheet chuck (1), Figures 6A-C and 7A-B [0032]-[0033]) which selectively positions the flexible backing on the template and then allows it to relax onto the chuck (Figures 6A-C and 7A-B).  Fujita et al. disclose that the arrangement prevents slipping of the substrate and allows more accurate reproduction of the pattern ([0046]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to modify the apparatus of Yu et al. with the substrate chuck of Fujita et al. to prevent slipping of the substrate during imprinting.
Regarding Claims 2-5: Yu et al. and Fujita et al. describe the invention as described above in the rejection of Claim 1.  Yu et al. further disclose the apparatus comprising a stock roll of a length of stamp backing material,  a take up roll configured to receive stamp backing material thereon and wherein the length of stamp backing material extends between the master template stamp and the stamp chuck and wherein at least one of the stock roller and the take up roller is configured to move a discrete portion of the backing material in the direction between the stock roller and the take up roller (Figures 11A-E and 12A-B [0090]-[0094]).
Regarding Claim 6: Yu et al. and Fujita et al. describe the invention as described above in the rejection of Claim 1. While Yu et al and Fujita et al. describe the length of stamp backing material extends between the master template stamp and the stamp chuck as described above, Neither Yu et al. nor Fujita et al. disclose a singulation device is disposed adjacent to the master chuck, on the side thereof opposite to the stock roll.  However, absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found provision of said singulation device to be obvious in order to cut out individual templates from the printed roll.
Regarding Claim 7 : Yu et al. and Fujita et al. describe the invention as described above in the rejection of Claim 1.  Fujita et al. further describe a cushioning layer for the master (cushioning member (7),[0036]-[0040]), and cushioning layer stamp chuck (in the form of an air pocket, (Figures 6A-C and 7A-B)) in facing relationship with one another, wherein the cushioning layer master and the cushioning layer stamp chuck are disposed between the stock roll and the master template chuck (Figures 6A-C and 7A-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744